Citation Nr: 0737246	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  04-20 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for a left ankle 
disability, currently evaluated as 20 percent disabling.  

2.  Entitlement to service connection for a right ankle 
disability, including as secondary to the service-connected 
left ankle disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to 
January 1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  In the August 2003 rating decision, the RO 
continued the 10 percent evaluation for osteochondritis 
dissecans, left talus with tarsal tunnel syndrome, claimed as 
a left ankle sprain, and denied service connection for a 
right ankle disorder, including as secondary to the veteran's 
service-connected left ankle disability.  

Ultimately, the RO increased the rating for the veteran's 
service-connected left ankle disability to 20 percent, 
effective June 2003, the date of claim.  The veteran was 
advised of the most recent grant of increased rating by a 
January 2007 letter.  However, he did not withdraw his 
appeal.

In May 2007, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The veteran's left ankle disability is manifested by 
marked limitation of motion with no evidence that the 
veteran's left ankle is ankylosed, has malunion of the os 
calcis or astragalus, or has undergone an astragalectomy.  

2.  There is competent evidence of a nexus between the 
veteran's right ankle disability and his service-connected 
left ankle disability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a left ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2007).

2.  Giving the benefit of the doubt to the veteran, the 
veteran's right ankle disability is related to his service-
connected left ankle disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

Given the favorable decision for the veteran's claim of 
service connection for a right ankle disability, including as 
secondary to the service-connected left ankle disability, as 
discussed below, the Board finds that any issue with regard 
to the timing or content of the VCAA notice provided to the 
veteran is moot or represents harmless error.  As to 
additional notice regarding the effective date to be 
assigned, the RO will address this matter in effectuating the 
award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In regards to the veteran's claim for an increased rating, 
the Board finds that the VCAA notice requirements have been 
satisfied by the July 2003 and November 2005 letters sent to 
the veteran.  In both letters, the veteran was informed that 
the evidence necessary to substantiate the claim for an 
increased evaluation would be evidence showing that his 
disability is worse than the current evaluation contemplates.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letters stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.  With regard to 
notice concerning effective dates, since an increased rating 
is being denied, the issue of effective date is moot.  
Dingess, id.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service medical 
records and VA outpatient treatment records from May 2004 to 
December 2004.  The veteran was also provided VA examinations 
in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision   
A.  Left Ankle Disability

By way of procedural background, service connection for 
osteochondritis dissecans, left talus with tarsal tunnel 
syndrome, previously claimed as left ankle sprain, was 
granted in a June 1999 rating decision.  A 10 percent 
evaluation was assigned, effective January 1999 under 
38 C.F.R. § 4.71a, Diagnostic Code 8699-5271.  In August 
2003, the RO continued the 10 percent evaluation for the left 
ankle disability, and in a January 2007 Decision Review 
Officer (DRO) decision, the RO increased the evaluation to 20 
percent, effective June 2003, under Diagnostic Code 8699-
5271.  The veteran claims that his service-connected left 
ankle disability is worse than the current 20 percent 
evaluation contemplates.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating and rating disabilities of the 
joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2007); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In July 2003, the veteran underwent a VA examination for his 
service-connected left ankle disability.  During the 
examination, the veteran reported that the average daily pain 
in his left ankle was 4 out of 10, with an increase to 7 or 8 
out of 10 with activities such as longer distance walking, 
standing, or crouching.  He reported no history of flare-ups, 
no stiffness, no locking, or swelling of the left ankle.  The 
veteran informed the examiner that due to his left ankle 
feeling weak, he had endured several falls related to the 
weakness of the left ankle.  He estimated that he had had 
approximately two falls per month with no injuries associated 
with the falls.  The veteran denied using an ankle wrap, 
brace, cane, crutches, or a walking aid for his left ankle 
disability, but admitted to taking two 40 milligram tablets 
of Motrin per week.  

Upon physical examination of the veteran, the examiner 
indicated that the veteran experienced pain in his left ankle 
when seated with no change in pain upon standing.  The 
veteran estimated the severity of his left ankle pain as 2 or 
3 out of 10.  When the veteran walked down the hall, gait and 
speed were noted as normal with no limp or the use of any 
walking device.  When walking, the veteran estimated the pain 
in his left ankle as 3 out of 10 with an increase to 4 out of 
10 when tiptoe walking, and 3 out of 10 with heel walking.  
The examiner noted tenderness of the left medial ankle below 
the medial malleolus with no crepitus of the left ankle.  
Range of motion of the left ankle was 0 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  There was no 
noted pain on extremes of motion, and the examiner did not 
note any additional loss of range of motion with one leg 
standing, or while performing partial deep knee bends on the 
right and left legs.  There was no change in range of motion 
or pain in the left ankle, as well as no weakened movement, 
excess fatigability, incoordination, effusion, swelling, 
increased warmth, or laxity of ligament of the left ankle.  
Neurological examination of the veteran revealed no referred 
symptoms or referred pain in the low back.  Sensory 
examination was without numbness to light touch over the 
thighs, legs, and feet, while motor strength testing revealed 
no demonstrable weakness of the hips, knees, or ankles.  The 
examiner noted ankle reflexes as 1-3/bilaterally, and 
concluded that there was mild functional impairment of the 
left ankle.  X-rays taken revealed a normal left ankle, and 
the examiner diagnosed the veteran with osteochondritis 
dissecans of the left ankle.  

In March 2005, the veteran was afforded a second VA 
examination for his service-connected left ankle disability.  
The veteran reported to the examiner that he continued to 
experience pain associated with his left ankle.  He indicated 
that his left ankle pain was approximately a 6 or 7 out of 10 
while using crutches and nonweightbearing on the right side, 
increasing to approximately 9 or 10 out of 10 when walking 
distances of approximately three to four blocks.  Since right 
ankle casting had been discontinued, his left ankle pain was 
3 or 4 over 10, increasing to 6 to 7 over 10 after walking 3 
or 4 blocks or on prolonged standing.  The veteran denied 
incapacitating episodes of the left ankle, but reported minor 
flare-ups of the left ankle with standing and distance 
walking.  He explained that the flare-ups occurred daily and 
lasted for approximately one to two hours with treatment 
involving sitting down and resting.  The veteran reported 
swelling and increased feelings of weakness with the 
occasional feeling of giving way of the left ankle.  He 
admitted to taking 800 milligrams of Ibuprofen once a month 
and avoided prolonged standing and walking.  He denied the 
use of any supports, brace, or walking devices for his left 
ankle.  

Physical examination of the veteran revealed a slow gait and 
speed.  Upon walking approximately fifty feet in the hall, 
there was no noted subjective pain of the left ankle.  The 
veteran was able to tiptoe and heel stand with both ankles 
simultaneously, and he was able to tiptoe stand and heel 
stand with left ankle pain being 3 or 4 out of 10.  While in 
the seated position, the veteran exhibited no subjective pain 
of the left ankle, and both ankles flexed to 90 degrees.  No 
tenderness of the left ankle either medially, laterally, 
anteriorly, or posteriorly nor by the Achilles tendon was 
noted, and there was no pain with subtalar motion of either 
hindfoot.  Range of motion testing revealed dorsiflexion of 
both ankles with both knees extended fully was to zero 
degrees.  Plantar flexion of the left ankle was limited to 45 
degrees with noted feelings of mild discomfort.  Subtalar 
hindfoot motion was somewhat limited to less than 5 degrees 
of the right subtalar joint and approximately 5 degrees of 
the left subtalar joint.  There was no major atrophy.  The 
examiner did not note any incoordination or additional loss 
of range of motion due to pain with repeat active flexion and 
extensions of the left ankle.  However, the examiner noted 
weakened movements, increased fatigue, and lack of endurance 
of both ankles.  Neurological testing revealed weakness to 
motor strength testing of both ankles, but no atrophy was 
noted.  Ankle reflexes were absent.  The examiner noted that 
no additional x-rays were ordered, and x-rays of the left 
ankle taken in July 2003 and May 2004 revealed a normal ankle 
with no evidence of osteochondral lesion of the talar dome 
and no evidence of osteoarthritis of the left ankle joint.  
The examiner concluded that the veteran had a moderate left 
ankle disability with restricted range of motion that caused 
a major functional impact on the veteran's left ankle.  

As previously stated the veteran's left ankle disability is 
rated under Diagnostic Code 8699-5271.  Diagnostic Code 8699 
indicates the condition is unlisted and is rated under a 
closely related disease or injury.  See 38 C.F.R. § 4.27.  
The designation of Code 8699 indicates that the RO selected 
the 8600 series of ratings as the part of the schedule most 
closely identified the body part or system involved.  Rating 
under the 8699 designation reflects inclusion of tarsal 
tunnel syndrome but no examiner has ascribed any neurological 
deficits of the left ankle to the service-connected 
disability.  In this case, the RO also determined that the 
closest diagnostic code for the veteran's service-connected 
left ankle disability is under Diagnostic Code 5271, limited 
motion of the ankle.  The Board agrees that Diagnostic Code 
5271 reflects the body part and system primarily involved.  
Marked limitation of ankle motion warrants a 20 percent 
evaluation.  A 10 percent rating is assigned for moderate 
limitation of ankle motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  Normal range of motion for the ankle is 20 
degrees for dorsiflexion and 45 degrees for plantar flexion.  
See 38 C.F.R. § 4.71, Plate II.  

The veteran is presently receiving the maximum available 
rating under Diagnostic Code 5271.  Thus, Diagnostic Code 
5271 does not assist the veteran in obtaining a higher 
evaluation.  

The Board must consider whether a higher evaluation of the 
veteran's left ankle is warranted under all other potentially 
appropriate diagnostic codes.  However, in this case, there 
is no evidence of ankylosis of the ankle or subastragalar or 
tarsal joints, malunion of the os calcis or astragalus, or 
that the veteran has undergone an astragalectomy.  Thus, 
Diagnostic Codes 5270, 5272, 5273, and 5274 are not for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 
5272, 5273, 5274.  

The Board has also considered the veteran's service-connected 
left ankle disability under Diagnostic Code 5010, for 
traumatic arthritis.  However, even if the veteran had 
arthritis in the left ankle, arthritis is rated on limitation 
of motion under the appropriate diagnostic code.  Here, the 
current 20 percent rating is the maximum rating under the 
appropriate Diagnostic Code 5271, and Diagnostic Code 5010 
does not provide a higher rating.  

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45.  However, as the veteran is receiving the maximum 
disability rating under the diagnostic codes applicable to 
limitation of motion of the left ankle, consideration of an 
increased rating based on functional loss due to pain and 
other symptoms is not for application.  DeLuca v. Brown, 8 
Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80 
(1997).

The veteran is competent to report his symptoms, and the 
Board does not doubt the sincerity of the veteran's belief 
that his service-connected disability has worsened; however, 
the objective clinical findings do not support his assertions 
for the reasons stated above.  As the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for his left ankle disability, the benefit-of-the-
doubt doctrine is not for application, and an increased 
rating must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 55.

B.  Right Ankle Disability

The veteran asserted during the May 2007 hearing that his 
current right ankle disability was incurred on a secondary 
basis due to his service-connected left ankle disability.  He 
explained that he endured right ankle pain shortly after 
incurring his left ankle problems during his military 
service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, the veteran's service medical records document 
a complaint for right ankle pain in October 1997.  The note 
also states that the problem was left ankle pain, and 
numerous other entries in the service medical records as well 
as VA examinationin December 1998 refer to the left ankle.  
Motor strength testing was noted as 5/5 but it is unclear 
which ankle was tested.  No diagnosis for the right ankle 
pain was mentioned.  On VA examination in July 2003, the 
veteran reported that both ankles hurt, that he did not 
recall any right ankle injury in service and that his right 
ankle started hurting about a year or two after service 
discharge.  

October 2004 VA outpatient treatment records reflect that the 
veteran sustained an injury to his right ankle while climbing 
stairs, when he felt a "popping burning sensation."  X-rays 
revealed a fracture of the calcaneous at the insertion point, 
and the veteran was diagnosed with Achilles injury with 
avulsion at the insertion onto the calcaneous.  The October 
2004 VA follow-up treatment note reflects a diagnosis of 
complete right Achilles tendon rupture.  

Review of the evidentiary record reveals the veteran was 
afforded two VA examinations for his right ankle disability.  
During the July 2003 VA examination, the veteran informed the 
examiner that his right ankle began to ache approximately one 
to two years after discharge.  Upon a review of the claims 
file and physical examination of the veteran, the examiner 
opined that the veteran's right ankle condition "is not 
related to or secondary to the left ankle condition."  
Subsequently thereafter, the veteran was afforded a second VA 
examination in March 2005 for his right ankle disability.  
The same examiner from the July 2003 VA examination reviewed 
the claims file, physically examined the veteran, and 
diagnosed the veteran with recent right tendo-Achilles 
rupture.  The examiner opined that, based on the veteran's 
description of the right ankle injury, "it appears that the 
right ankle condition with the Achilles rupture is secondary 
to the left ankle condition."  

The veteran has asserted that his service medical records 
contain complaints of right ankle pain.  Even assuming that 
the service entry referring to the right ankle was not 
mistaken and meant the left ankle, there is no evidence of a 
right ankle disability prior to the October 2004 injury.  In 
the July 2003 examination the veteran reported that his right 
ankle did not begin to hurt until after service.  Although 
the veteran complained of pain in the right ankle at that 
time, examination of the ankle was negative.  Therefore, the 
Board finds that the veteran's current right ankle disability 
did not have its onset in service.

However, the Board finds that the evidence is at least in 
equipoise on the question of whether the veteran's right 
ankle disability is related to his service-connected left 
ankle disability. While the VA examiner in July 2003 opined 
that the veteran's right ankle condition was not related to 
his service-connected left ankle disability, it appears there 
was no evidence of a right ankle disability at that time.  On 
the contrary, when the same VA examiner performed the March 
2005 VA examination, there was evidence of a current right 
ankle disability due to an intercurrent injury, and the 
examiner concluded that the diagnosed right ankle disability 
was secondary to the service-connected left ankle disability.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 (b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, 
resolving all reasonable doubt in favor of the veteran, the 
Board finds that service connection for a right ankle 
disability is warranted.  


ORDER

Entitlement to an increased evaluation for a left ankle 
disability in excess of 20 percent is denied.  

Entitlement to service connection for a right ankle 
disability secondary to the service-connected left ankle 
disability is granted.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


